Title: From George Washington to Joseph Reed, 27 July 1780
From: Washington, George
To: Reed, Joseph


					
						Head Quarters Bergen County 27th July 1780.near Falls of Passaic [N.J.]
						Dear Sir
					
					I have no scruple of announcing to you, that New York is the object of my preparations, and, if the respective States comply with the requisitions made on them, there is a well grounded hope of putting a speedy and happy termination to the War.
					Taking it for granted that the Militia of your State who were requested to rendezvous at Trenton by the 25th Inst. are there by this time, I have to request the favor of you to order them to join the Army under my

immediate command as soon as possible. Supposing they should not all have assembled, those which shall cross the Delaware at or below Trenton, may proceed by the Route of Princetown—Brunswic—Springfeild and Acquaquenack. Those at a⟨nd⟩ above Coryells Ferry may come by the way of Morris Town &ca to this place or whereever the Army ⟨m⟩ay be at the time; to know which the Comm⟨a⟩nding Officer would do well to send a person for⟨w⟩ard in time. I am with great Regard Dear Sir Yr most obt and humble Servt
					
						Go: Washington
					
				